                             Case 1:17-cr-00391-PGG Document 139 Filed 12/14/20 Page 1 of 7
AO 2458 (Rev. 09119)   Jr"rdgmerrt   in   a Crimina.l Case   lfbrm rnodifietl rvithin District on Sept. 30. 2019)
                       Sheet   1




                                                  Umrpn Srarss Drsrrucr CorrRT
                                                                 Southern District ofNew York
                                                                                        )
              I-JNITED STATES OF AMERICA
                                                                                        )
                                                                                                 JUDGMENT IN A CRIMINAL CASE
                                                                                        )
                                                                                        )
                                                                                                 Case   Number:         (S1 ) 17CR00391-002 (PGG)
                           MichaelVoller                                                )
                                                                                        )        USM Number: 79283-054
                                                                                        )
                                                                                        )         Richard A. Greenberg
                                                                                                 Defendant"s Attorney
                                                                                        )
THE DEFENDANT:
M pleadeci guilty to count(s)                1,   2,3, 4
n   pleaded nolo contendere to count(s)
    which was accepted by the court.

I   was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses

Title & Section                       Nature of Offense                                                                      Offense   Ended         Count
18 U.S.C. 51349                       Conspiracy to Commit Mail and Wire Fraud                                               6t30t2017           1


18 U.S.C. 51341                       Ivlail Fraud                                                                           6t30t2017           2

18 U.S.C. 51343                       Wire Fraud                                                                             6130t2017           3

       The defendant is sentenced as provided in pages 2 through                             7           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

n   The defendant has been found not guilty on count(s)

M   Count(s)      all open     counts                            E    is      M are dismissed on the motion of the United States.

          It is ordered that the defendant must notifv the United States atlornev for this district within 30 davs of anv chanse of name. residence.
or mailing address until all fines. restitution. costs. hnd special assessments iniposed by this iudgment are l-ully paid. If ordEred to pay restinrtion.
the defen"dant must noti$r the court and United States ahorney of material changes iir ecofiom'ic circurnstaric6s.

                                                                                                                           11123t202A
                                                                                      Date of Imposition of Judgment
                                                                                                                      n
                                                                                                                      (*-ilrttt"mk-
                                                                                      Signature ofjudge




                                                                                                                    Paul G. Gardephe, U.S.D.J
                                                                                      Name and Title of Judge



                                                                                                                           11t23t2020
                                                                                      Date
                            Case 1:17-cr-00391-PGG Document 139 Filed 12/14/20 Page 2 of 7
AO 2458 (Rev.   09/19)   Judgrnent in a Criminal Case
                         Sheet 1A

                                                                               Jrrdgment-Page 2       of   7
DEFENDANT:    Michael Voller
CASE NUMBER: (S1) 17CR00391-002 (PGG)

                                             ADDITIONAL COUNTS OF CONWCTION
Title & Section                    Nature of Offense                       Offense Ended          Count
18 U.S.C. 51001                      False Statements to Law Enforcement    513112017             4
                             Case 1:17-cr-00391-PGG Document 139 Filed 12/14/20 Page 3 of 7
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet   4-Probation
                                                                                                        Judgment-Page    ,3_of                     -
 DEFENDANT:   Michael Voller                                                                                                          -7
 CASE NUMBER: (S1) 17CR00391-002 (PGG)
                                                                PROBATION
 You are hereby sentenced to probation for a term of:

   2 years on each of Counts One, Two, Three, and Four, with those terms to run concurrently




                                                       MANDATORY CONDITIONS
 l.      You must    not commit another federal, state or local crime.
 2.      You must    not unlawfully possess a controlled substance.
 3.      You must    refrain from any unlawful use of a controlled substance, You must submit to one drug test within 15 days of placement on
         probation   and at least two periodic drug tests thereafter, as determined by the court.
                fl   The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse, (check if applicahle)
 4. E        You must cooperate in the collection of DNA as directed by the probation officer. (checkif applicable)
 5. D        You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. $ 20901, et seq.)
             as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registratiou agency in the location where you
             reside, work, are a student, or were convicted of a qualifting offense. (checkif applicable)
 6. D        You must participate in an approved program for domestic violence. Qheck if applicable)
 7. D You must make restitution in accordance with 18 U.S.C. $$ 2248, 2259,2264,2327,3663,3663A, and3664. @heckif appticahte)
 8. You must pay the assessment imposed in accordance with l8 U.S.C. $ 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10.     You must notifu the court of any material change in your economic circumstances that might affect your ability to pay restitution,
         fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                           Case 1:17-cr-00391-PGG Document 139 Filed 12/14/20 Page 4 of 7
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 4A    Probation
                                  -
                                                                                                 Judgment-Page                of         7

DEFENDANT:  Michael Voller
CASE NUMBER: (S1) 17cR003s1-002 (PGG)

                                          STANDARD CONDITIOI\S OF SUPERVISTOIT
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identifu the miuimum tools needed by probation offrcers
to keep informed, report to the court about, and bring about improvements in your conducl and condition.

I.    You must rcport to the probation office in the federal judicial district where you are authorized to reside withirt 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation oflice or withio a different time frame.
2.    After initially reporting to the probation office, you will rcceive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation offfcer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission &om the
      court or the probation officer.
4.    You must answer tnrthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notifu the probation officer at least 10 days before the change. If notifying
      the probation officsr in advance is not possible due to unanticipated circumstances, you must notify the probation officer within72
      hours ofbecoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work firll time (at least 30 hours per week) at a lawful type of enrployment, unless the probation officer excuse$ you from
      doing so. If you do not have full-time employment you must try to find fulltime employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notifr the probation officer at least 10 days before the change. If notifuing the probation officer at least l0
      days in advance is not possible due to unanticipated circumstances, you must notiry the probation officer within 72 hours of becoming
      aware ofa change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowiugly communicato or interact with that person without fust getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law eflforcement officer, you must notifr the probation o{ficer within 72 hours.
10.   You must not own, possess, or have access to a firearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose ofcausing bodily injury or death to ailother person such as nunchakus or tasers).
1l.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation.officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: W)vw,usgoq{ts. gov.

Defendant's     Signature                                                                                Date
                          Case 1:17-cr-00391-PGG Document 139 Filed 12/14/20 Page 5 of 7
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 4D    Probation
                                  -
                                                                                             Judgnent-Page   _5   of _ 7 _
DEFENDANT:                Michael Voller
CASE   NIIMBER:           (Sl ) 17CR00391-002 (PGG)

                                            SPECIAL CONDITIONS OF SUPERVISION
 Mr. Voller will submit his person, and any property, residenee, vehicle, papers, computer, other electronic communication,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer where there
 is a reasonable suspicion that a violation of the conditions of his probation may be found. Failure to submit to a search
 may be grounds for revocation of release. Mr. Voller wiil warn any other occupants that the premises may be subject to
 searches pursuant to this condition. Any search shall be conducted at a reasonable time and in a reasonable manner.

 Mr. Voller will provide the probation officer with access to any requested financial information
                             Case 1:17-cr-00391-PGG Document 139 Filed 12/14/20 Page 6 of 7
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 5       Criminal           Penalties
                                   -
                                                                                                           Judgnrent       Page
                                                                                                                       -
DEFENDANT:   Michael Voller
CASE NUMBER: (S1) 17CR00391-002 (PGG)
                                                       CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   Restitution             Fine                 AV-AA   Assessment*                 JVTA Assessment**
TOTALS             $     400.00                   $                       $   10,000.00        $                                   $



 n   The determination of restitution is deferred until                         . An Amended   Judgment    in a Criminal          Ca.ge (AO   245C)   will   be
     entered after such determination.

 n   The defendant must make restitution (including communify restitution) to the following payees in the amount listed below.

     If the defendant makes a partial pa),rnent. each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or perci:ntage'pa'yment
                                          "
                                                colunin below. However, puis'uant to l8U.S.C. $ 3664fi)."all nonfederal Victims must be paid
     befrire the'United States is paTd.'

Name of Pavee                                                         Total Loss***            Restitution   Ordered              Prioritv or Percentage




 TOTALS                                     $                         0.00            $                    0.00


 n    Restitution amount ordered pursuant to plea agreement $

 n    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. $ 3612(0. All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(g).

 n     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       tr                                      the tr fine tr restitution.
            the interest requirement is waived for

       tl   the interest requirement for the tr fine tr restitution is modified as follows:

 * Amv. Vickv. and Andv Child Pomosraphv Victim Assistance Act of 2018, Pub. L. No. 115-299
 +* Ju5tice fof Victims of Traffickine Actbt'zol5, Pub. L. No. I l4-22.
 *** Findinss for the total amount of losses are required under Chapters 109A, I 10, 110A, and l13A of Title l8 for offenses committed on
 or after Seftember 13. 1994, but before April 23. 1996.
                                  Case 1:17-cr-00391-PGG Document 139 Filed 12/14/20 Page 7 of 7
AO 2458 @ev.          09/19)   Judgment in a Cfiminal Case
                               Sheet 6       Schedule of Payments
                                         -
                                                                                                                                    Judgment-Pagc 7             nt
 DEFENDANT:   Michael Voller
 CASE NUMBER: (S1) 17CR00391-002 (PGG)


                                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A Z               Lump sum payment of            $    400.00                   due immediately, balance due

                    u     not later than                                             ,or
                    tr    in accordance       with fl C, tl D,                  D     E,   or      I   F below; or

 B tr              Payment to begin immediately (may be combined                    with flC,               I    D,   or     [1 F below); or

 C n               Payment in equal                                 (e.g., weekly, monthly, quarterly)   installments   of   $             over a period of
                                    (e.g., months orltears),    to commence                            (e.g., 30 or 6() days) after the dateof this judgment; or

 D n               Payment in equal                                 (e.g., weekly, monthly,   quarter| installments of $                   over a period   of
                                    (e.9., months or years),    to commence                           (e.g., j0 or 60 days) after   release from imprisonment to a
                   term ofsupervision; or

 E n               Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
                   imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    Z            Special instructions regarding the payment of criminal monetary penalties:
                    The fine of $10,000 must be paid in monthly installments over a period of one year to commence 30 days after the
                    date of the judgment.




 Unless the court has expresslyordered otherwise, if this iudgment imposes imprisonment. Davment of criminalmonetaryDenalties is due durins
 the pcriod of imprisonhent.- All criminal monetary-prinalTies, except those'payments niade through the Federal Buie'au of Prisons' TnmatE
 Findncial Respoirsibility Program. are made to the-cl'erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 tl   Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                                          Joint and Several              Corresponding Payee,
      (i n   c:   lud i ng defenda nt num ber)                             Total Amount                               Amount                        lI approprlate




tr    The defendant shall pay the cost ofprosecution.

n     The defendant shall pay the following court cost(s):

tr    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order:   (l) assessment, (2) restitution principal. (3) restitution interest- (4) AVAA assessmenr-
(5) fine principal, (O-fine.interest, (7) community restitution, (8) JVTA assessm^ent, (9) peiralties, and (10) costs, inbluding cost of
prosecutron and court costs.
